                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION


BRENDA ALVAREZ,

     Plaintiff,
v.                                 Case No. 8:19-cv-1044-T-33SPF

LAKELAND AREA MASS TRANSIT
DISTRICT,

     Defendant.

________________________________/

                             ORDER

     This matter is before the Court on consideration of

Defendant Lakeland Area Mass Transit District’s Motion to

Dismiss the Amended Complaint (Doc. # 21), filed on June 11,

2019. Plaintiff Brenda Alvarez filed a response in opposition

on July 2, 2019. (Doc. # 27). For the reasons that follow,

the Motion is granted.

I.   Background

     Alvarez worked for the District as a senior financial

reporting analyst from May 31, 2016, to October 20, 2017.

(Doc. # 16 at 2). She “is a member of protected classes due

to her gender (female), her age (over 40), and because she

reported [the District’s] unlawful employment activities and

was subject to retaliation thereafter.” (Id. at 1). Alvarez



                               1
insists she was a satisfactory employee. (Id. at 2). Alvarez

alleges “[t]he disparate treatment and retaliation came at

the hands of specifically, but not limited to, David Persaud,

[the District’s] CFO; Steven Schaible, [the District’s] human

resources (‘HR’) director; and Tom Phillips, [the District’s]

executive director.” (Id.).

      Persaud supervised Alvarez and “demeaned and ridiculed

[her] repeatedly and publicly in multiple staff meetings, and

in the presence of [her] professional colleagues” — allegedly

because of Alvarez’s gender and age. (Id. at 2). Persaud

“micro-manage[d], intimidate[d] and bull[ied]” Alvarez; for

example, he “glared menacingly and excessively at [Alvarez]

when in proximity to her.” (Id. at 3). The Complaint also

alleges that Persaud treated various male or younger female

employees better than he treated Alvarez, even when those

other employees did not perform satisfactorily. (Id. at 3-

4).

      So, in July 2017, Alvarez made a formal complaint to

Phillips in which she “addressed the hostile work environment

[she] experienced due to Persaud’s gender-based and age-based

animus, and to Persaud’s inappropriate, improper, and illegal

actions and work-place conduct.” (Id. at 5). The next day,

Alvarez met with Schaible — the HR director — to discuss the


                              2
specifics of her formal complaint against Persaud. (Id. at

5).

        But “Persaud’s hostile, improper and illegal conduct

toward [Alvarez] continued and intensified, causing [her] to

suffer severe anxiety and emotional distress.” (Id. at 5).

Alvarez believes “Persaud’s amplified post-Complaint hostile

conduct toward [her] was in retaliation for [her] complaint

and was intended to force [her] to resign.” (Id.). When

Alvarez did not resign, “Persaud simply excluded [her] from

staff     and     grant   meetings,      thereby     interfering      with

[Alvarez’s] ability to competently and successfully perform

the essential duties and functions of her position,” and

committed other allegedly retaliatory conduct. (Id.).

        Additionally, according to the Complaint, the District’s

human resources department and internal equal employment

investigator failed to properly investigate Alvarez’s formal

complaint       against   Persaud.   (Id.   at     6).   Schaiable    then

“directed negative written evaluations of [Alvarez’s] job

performance.” (Id.). Alvarez was also “denied a promised

increase in compensation.” (Id.).

        Alvarez’s health began to suffer, allegedly as a result

of the discriminatory and retaliatory actions she faced.

(Id.).    She    was   required   “to    submit    leave   requests    for


                                     3
physician and other health care related appointments.” (Id.).

But Alvarez “was the only salaried employee required to submit

leave requests for these type appointments.” (Id.).

     In September 2017, Alvarez “submitted documentation for

the second time notifying Schaible that she was filing for

Family and Medical Leave Act (FMLA) benefits.” (Id. at 6-7).

Schaible   contacted    Alvarez   on   October    13,   2017,

“threaten[ing] to terminate [her] if she failed to provide

additional documentation . . . by October 20, 2017.” (Id. at

7). Because of this, Alvarez quit, which she claims was a

constructive termination. (Id.). Alvarez’s replacement was a

41-year-old woman. (Id.).

     Alvarez initiated this action in state court on January

15, 2019. (Doc. # 4-1). The District removed the case to this

Court on April 30, 2019. (Doc. # 4). When the District moved

to dismiss the Complaint (Doc. # 6), Alvarez filed an Amended

Complaint. (Doc. # 16). The Amended Complaint contains six

counts: Count I labelled “Gender-Based Disparate Treatment,”

under Title VII and Florida’s Civil Rights Act (FCRA); Count

II labelled “Age-Based Disparate Treatment,” under the FCRA

and the Age Discrimination in Employment Act (ADEA); Count

III labelled “Constructive Discharge,” under the FCRA, Title

VII, and the ADEA; Count IV labelled “Retaliation,” under the


                              4
FCRA, Title VII, and the ADEA; Count V for FMLA interference;

and Count VI for FMLA retaliation. (Doc. # 16).

      Now,   the    District    moves    to    dismiss    the    Amended

Complaint. (Doc. # 21). Alvarez has responded (Doc. # 27),

and the Motion is ripe for review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and   construes    them   in   the   light    most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262 (11th Cir. 2004). Further, the Court favors the plaintiff

with all reasonable inferences from the allegations in the

complaint. Stephens v. Dep’t of Health & Human Servs., 901

F.2d 1571, 1573 (11th Cir. 1990). But,

      [w]hile a complaint attacked by a Rule 12(b)(6)
      motion to dismiss does not need detailed factual
      allegations, a plaintiff’s obligation to provide
      the grounds of his entitlement to relief requires
      more than labels and conclusions, and a formulaic
      recitation of the elements of a cause of action
      will not do. Factual allegations must be enough to
      raise a right to relief above the speculative
      level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). “The scope of review


                                     5
must be limited to the four corners of the complaint” and

attached exhibits. St. George v. Pinellas County, 285 F.3d

1334, 1337 (11th Cir. 2002).

III. Analysis

     The District seeks dismissal on the grounds that the

Amended Complaint is an impermissible shotgun complaint and

that the Amended Complaint fails to state plausible claims

for relief under the various statutes. Because the Court

agrees the Amended Complaint is a shotgun pleading, the Court

need only address this argument.

     “A defendant served with a shotgun complaint should move

the district court to dismiss the complaint pursuant to Rule

12(b)(6) or for a more definite statement pursuant to Rule

12(e) on the ground that the complaint provides it with

insufficient notice to enable it to file an answer.” Paylor

v. Hartford Fire Ins. Co., 748 F.3d 1117, 1126-27 (11th Cir.

2014)(footnotes      omitted).   The      Eleventh     Circuit   has

“identified   four   rough   types   or   categories    of   shotgun

pleadings”: (1) “a complaint containing multiple counts where

each count adopts the allegations of all preceding counts”;

(2) a complaint that is “replete with conclusory, vague, and

immaterial facts not obviously connected to any particular

cause of action”; (3) a complaint that does “not separat[e]


                                 6
into a different count each cause of action or claim for

relief”; and (4) a complaint that “assert[s] multiple claims

against multiple defendants without specifying which of the

defendants are responsible for which acts or omissions, or

which of the defendants the claim is brought against.” Weiland

v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1322-23

(11th Cir. 2015). “The unifying characteristic of all types

of shotgun pleadings is that they fail to . . . give the

defendants adequate notice of the claims against them and the

grounds upon which each claim rests.” Id. at 1323.

     The District contends the Amended Complaint is a shotgun

complaint for multiple reasons. First, the District argues

the Amended Complaint impermissibly incorporates the general

allegations into each count without specifying which general

allegations are relevant to the legal theory underlying each

count. (Doc. # 21 at 4). But this does not render the Amended

Complaint a shotgun complaint. It is perfectly acceptable

that each count of the Amended Complaint incorporates all of

the general factual allegations, so long as the counts do not

incorporate   the   allegations   of   the   previous   counts.   See

Weiland, 792 F.3d at 1324 (“[Plaintiff’s] re-alleging of

paragraphs 1 through 49      [from the fact section]         at the




                                  7
beginning of each count looks, at first glance, like the most

common type of shotgun pleading. But it is not.”).

     However, the District’s other argument has merit. The

District insists the Amended Complaint is a shotgun complaint

because it combines claims under different statutes into one

count. (Doc. # 21 at 4). For example, Count I is labelled

“Gender-Based Disparate Treatment,” and attempts to bring

claims under both Title VII and the FCRA. (Doc. # 16 at 7-

9). Counts II, III, and IV are also brought under multiple

statutes. (Id. at 9-12). This is impermissible. See Weiland,

792 F.3d at 1322-23 (identifying “a complaint that does ‘not

separat[e] into a different count each cause of action or

claim for relief’” as a shotgun complaint); see also Gregory

v. City of Tarpon Springs, No. 8:16-cv-237-T-33AEP, 2016 WL

2961558, at *2 (M.D. Fla. May 23, 2016)(“Count I is brought

under two federal statutes — 42 U.S.C. §§ 1983 and 1985 — and

attempts to assert claims under four Amendments to the United

States Constitution, as well as referencing the Constitution

of the State of Florida. Simply put, Count I is a hodgepodge

of potential claims and constitutes an impermissible shotgun

pleading.”).

     Therefore, the Amended Complaint must be dismissed and

repled with a separate count for each claim brought under a


                             8
different statute. “Each count should be labelled with the

title of the claim.” Madak v. Nocco, No. 8:18-cv-2665-T-

33AEP, 2018 WL 6472337, at *2 (M.D. Fla. Dec. 10, 2018).

Furthermore, the Court agrees with the District that it would

be easier to understand if Alvarez pled her different Title

VII   theories      —    gender   discrimination     and    hostile     work

environment — in different counts, even though both claims

arise under the same statute.

      “Because the [Amended] Complaint is a shotgun complaint,

repleader is necessary and the Court need not delve into the

merits of the claims at this juncture.” Id. at *3; see also

Shaffer v. Bank of N.Y. Mellon & Shellpoint LLC, No. 8:17-

cv-565-T-33AAS, 2017 WL 1653789, at *1 (M.D. Fla. May 2,

2017)(“As     the       Court   has    determined   that    repleader    is

necessary, the Court declines to address Defendants’ argument

that all counts fail to state claims upon which relief can be

granted.”).

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Lakeland Area Mass Transit District’s Motion

      to Dismiss the Amended Complaint (Doc. # 21) is GRANTED.

(2)   The   Amended        Complaint    is   DISMISSED     as   a   shotgun

      complaint.


                                       9
(3)   Alvarez may file a second amended complaint that is not

      a shotgun complaint by July 12, 2019. Failure to file a

      second amended complaint by that date will result in

      dismissal of this action without further notice.

      DONE and ORDERED in Chambers in Tampa, Florida, this 3rd

day of July, 2019.




                              10
